Exhibit 10.29

 

EXECUTION VERSION

 

 

ATLANTIC POWER CORPORATION

SIXTH AMENDED AND RESTATED

LONG‑TERM INCENTIVE PLAN

RECITALS

A.           The Board initially adopted the Plan on May 10, 2006, which Plan
was then approved by the shareholders of the Issuer on June 7, 2006 and
implemented by Atlantic Holdings.

B.           The Board approved an amended and restated Plan effective April 24,
2007 to reflect certain amendments of an administrative, non‑material nature.

C.           The independent directors of the Board approved the terms of the
second amended and restated Plan on April 24, 2008, which amended and restated
Plan was then approved by the shareholders of the Issuer on June 4, 2008 and
implemented by Atlantic Holdings.

D.           The Board approved the terms of the third amended and restated Plan
on January 29, 2010 for use beginning in the Issuer’s 2010 fiscal year.

E.           The Board approved the terms of the fourth amended and restated
long‑term incentive Plan effective as of November 5, 2011 to reflect certain
amendments necessary or desirable in connection with the completion of the
direct and indirect acquisition by the Issuer of all of the limited partnership
units of Capital Power Income L.P.

F.            On April 11, 2013, the Board approved certain changes to the
fourth amended and restated long‑term incentive Plan that were reflected in the
fifth amended and restated long‑term incentive Plan.

G.           On June 20, 2014, the shareholders of the Issuer approved amendment
no. 1 to the fifth amended and restated long‑term incentive Plan to increase the
number of Common Shares issuable under the Plan.

H.           On June 20, 2017, the shareholders of the Issuer approved amendment
no. 2 to the fifth amended and restated long‑term incentive Plan, as amended, to
increase the number of Common Shares issuable under the Plan.

I.             On January 9, 2019,  the Board approved, subject to and
contingent upon the provision of certain approvals by the TSX, certain changes
to the fifth amended and restated long‑term incentive Plan, as amended, that are
reflected in this sixth amended and restated long‑term incentive Plan (effective
as of the date of such amendment and restatement), and, on January 23, 2019, the
TSX provided the requisite approvals with respect to such changes.

1.            PURPOSE

The purpose of the Plan is to align the interests of Eligible Persons with those
of the holders of common shares (“Common Shares”) of Atlantic Power Corporation
(the “Issuer”), and to assist in attracting, retaining and motivating key
employees of the Issuer and its subsidiaries, in each case, by providing a
significant portion of the incentive compensation of key employees in the form
of Notional Shares tied to the value of Common Shares.

2.            DEFINITIONS

In this Plan:

“Administrators”  means the compensation committee of the Board or Person(s) to
whom the independent directors of the Board delegate their powers hereunder;

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under

 

 





--------------------------------------------------------------------------------

 

 

 

common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise;

“Associate” has the meaning ascribed by the Securities Act (Ontario);

“Atlantic Holdings” means Atlantic Power Holdings, Inc., a U.S. “C” corporation
under the laws of the State of Delaware, or Atlantic Power Holdings, LLC, a
limited liability company under the laws of the State of Delaware, as may be or
may have been in existence from time to time;

“Board”  means the board of directors of the Issuer;

“Business Combination” has the meaning set forth in the definition of “Change of
Control” in Section ‎2 hereof.

“Business Day” means any day, other than a Saturday, Sunday, or a day on which
the principal chartered banks located in the Province of Ontario or British
Columbia or the State of Massachusetts are not open for business during normal
business hours;

“Cause” means any conduct by an Eligible Person which would constitute just
cause for dismissal as recognized by law in the province or state in which the
Eligible Person is employed or, where cause is defined in the employment
agreement of an Eligible Person, as defined therein;

“CEO” means the Chief Executive Officer of the Issuer;

“Change of Control” means the occurrence of any of the following:

(a)          any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Issuer on a consolidated basis to any Person or Exchange Act Group;

(b)          the approval by the holders of the outstanding voting power of the
Issuer of any plan or proposal for the liquidation or dissolution of the Issuer;

(c)          any Person or Exchange Act Group shall become the beneficial owner
(within the meaning of Section 13(d) of the Exchange Act), directly or
indirectly, of shares representing more than 50% of the aggregate outstanding
voting power of the Issuer and such Person or Exchange Act Group actually has
the power to vote such shares in any such election;

(d)          consummation of a reorganization, merger, consolidation or similar
transaction involving the Issuer or the acquisition of assets or stock of
another entity by the Issuer (each, a “Business Combination”), unless following
such Business Combination the shareholders of the Issuer immediately prior to
the Business Combination own at least 50% of the then-outstanding equity
securities and of the combined voting power of the Issuer or other entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such Business Combination, owns the Issuer or
substantially all of the Issuer’s assets either directly or through one or more
subsidiaries); or

(e)          the replacement of a majority of the Board over a twelve-month
period from the directors who constituted the Board at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board then still in office who either were members of such
Board at the beginning of such period or whose appointment was approved by such
members;

provided,  however, that for the purposes of this Plan, the sale of any Common
Shares (or equivalent thereof) of the Issuer (or any successor Person thereto)
pursuant to a public offering shall not constitute a Change of Control;
 provided,  further, that, for the avoidance of doubt, none of the foregoing
shall





2

--------------------------------------------------------------------------------

 

 

 

constitute a Change of Control unless such event is also a “change in control
event” as to the Issuer within the meaning of Section 409A;

“Common Share” means a common share, no par value per share, of the Issuer;

“Common Share Compensation Arrangement” means a Common Share option, Common
Share option plan, employee Common Share purchase plan or any other compensation
or incentive mechanism involving the issuance or potential issuance of Common
Shares to directors, managers, officers and employees of the Issuer or its
subsidiaries including a Common Share purchase from treasury which is
financially assisted by the Issuer or its subsidiaries by way of a loan,
guarantee or otherwise;

“Continuing Entity” means the entity resulting from or surviving a Change of
Control.

“Disability” means an illness, disease, injury, mental or physical disability or
similar mental or physical state of a Participant that causes the Participant to
be unable to fulfil his or her obligations as an officer or other employee of
the Issuer or any of its subsidiaries for a period of 90 consecutive days, or
for an aggregate of 180 days in any 365‑day period;

“Eligible Person” means an officer or other employee of the Issuer or any of its
subsidiaries;

“Equivalent Award” means an equity award of a Continuing Entity that replaces
(or is the result of the conversion of) a Notional Share in connection with a
Change of Control and that (i) remains subject to the terms and conditions of
the Notional Share such Equivalent Award is replacing, including with respect to
the vesting schedule, accelerated vesting terms and redemption terms of such
Notional Share and (ii) is in respect of an equity interest in such Continuing
Entity (or an Affiliate thereof) that, (x) immediately following the
consummation of such Change of Control, has a value equal to the Market Price
per Common Share at the consummation of such Change of Control and (y) is
publicly traded on a national securities exchange.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the regulations promulgated thereunder;

“Exchange Act Group” means a group of related persons for purposes of Section
13(d) of the Exchange Act.

“Financial Statement Approval Date” means, for a given fiscal year, the date
that the Board approves the audited financial statements of the Issuer for such
fiscal year of the Issuer, but in no event shall a Financial Statement Approval
Date for a given fiscal year be later than the last Business Day of the
immediately following fiscal year of the Issuer;

“Good Reason” means the occurrence of any one or more of the following events:

(a)          the assignment to the Participant of any duties inconsistent in any
material respect with the Participant’s then position of employment (including
status, offices, titles and reporting relationships), authority, duties or
responsibilities, or any other action that when taken as a whole results in a
diminution in the Participant’s position, authority, duties or responsibilities,

(b)          a material reduction in the Participant’s Base Salary without the
consent of such Participant or the failure to continue in effect any material
benefit or compensation plan, life insurance plan, health and accident plan or
disability plan in existence as of the date of this Plan (or a replacement or
substitute plan providing the Participant with substantially similar benefits)
in which the Participant is participating or the material reduction of the
Participant’s benefits under any of such plans (or replacement or substitute
plans), or

(c)          requiring the Participant to be based at any location more than 35
miles from his or her place of employment with the Issuer or any of its
subsidiaries on the date immediately prior to the occurrence of the related
Change of Control, except for requirements of travel in the ordinary course of
the Participant’s duties;





3

--------------------------------------------------------------------------------

 

 

 

provided;  however, that, before a Participant’s termination of his or her
employment for Good Reason becomes effective and in order for such termination
to be deemed “for Good Reason,” (i) such Participant has given prior written
notice to the Issuer setting forth in reasonable detail the nature of the events
or circumstances that such Participant claims constitute Good Reason, such
notice to be given within thirty (30) days after the occurrence of those events
and circumstances, (ii) those events and circumstances have not been cured
within sixty (60) days after the Issuer receives such notice if and to the
extent reasonably capable of cure, and (iii) to the extent not cured, such
Participant actually terminates his or her employment within thirty (30) days
following expiration of the cure period;

“Insider Participant” means a Participant who is a “reporting insider” as
defined in National Instrument 55‑104 — Insider Reporting Requirements and
Exemptions, and also includes Associates and Affiliates of the Insider
Participant;

“Issuer” means Atlantic Power Corporation, a corporation continued under the
laws of the Province of British Columbia;

“Market Price per Common Share” means, on any date in respect of the Common
Shares, the volume weighted average United States dollar closing price of Common
Shares on the NYSE for the five trading days immediately preceding the
applicable day (or, if the Common Shares are not then listed and posted for
trading on the NYSE, on such stock exchange (including the TSX) on which the
Common Shares are listed and posted for trading as may be selected for such
purpose by the Administrators), or, upon a Change of Control, the value of a
Common Share (or the value of cash, stock or other property received with
respect to such Common Share) at the consummation of such Change of Control;

“Non‑Officer Group” means, collectively, Participants who are not members of the
Officer Group;

“Notional Share Account” means an account that shall be maintained by the Issuer
for each Participant that will show the Notional Shares credited to a
Participant from time to time;

“Notional Shares” means rights to receive a cash payment and/or Common Shares
under the Plan based on notional shares and notional dividends credited in
respect of notional shares, with each Notional Share notionally representing one
Common Share when granted;

“NYSE” means the New York Stock Exchange;

“Officer Group” means, collectively, the President, CEO and Chief Financial
Officer of the Issuer, any other “insider” (within the meaning of Section 16 of
the Exchange Act)  and any other member of senior management of the Issuer that
the Administrators may designate as belonging to the Officer Group from time to
time;

“Participant” means an Eligible Person who receives (or who is designated by the
Administrators or the CEO, as applicable, to receive) a grant of Notional Shares
in accordance with this Plan;

“Participation Agreement and Confirmation” shall mean a Participation Agreement
and Confirmation in the form attached hereto as Schedule A.

“Person” means any individual, issuer, corporation, partnership, business trust,
limited liability company, joint venture, association, joint‑stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity;

“Plan” means this Long‑Term Incentive Plan, as amended and/or amended and
restated from time to time;

“Retirement” means the retirement or resignation of an officer or other employee
of the Issuer or a subsidiary of the Issuer from that capacity upon attaining 62
years of age or older;

“Section 409A” has the meaning set forth in Section ‎7(i) hereof;

“TSX” means the Toronto Stock Exchange; and





4

--------------------------------------------------------------------------------

 

 

 

“Vesting Date” means the date upon which Notional Shares vest to a Participant
pursuant to the terms hereof.

3.            ADMINISTRATION

The Plan shall be administered by the Administrators, who will have, except as
otherwise provided herein, the sole and complete authority to make all
determinations and to take all actions necessary or advisable for the
implementation and administration of the Plan, subject to Section ‎11(a) and
Section ‎21 hereof and subject to the terms of the Participants’ employment
agreements (to the extent applicable).  Subject to Section ‎9 hereof and the
other limitations set forth in this Plan, the Administrators shall have the
power and authority to:

(a)          adopt rules and regulations for implementing the Plan;

(b)          determine when Notional Shares shall be granted to Eligible
Persons, the number of Notional Shares to be granted, the vesting period for
each grant of Notional Shares and whether any adjustment(s) (performance‑related
or otherwise) shall apply prior to vesting of any Notional Shares granted;

(c)          authorize any Person to execute, on behalf of the Issuer, any
instrument required to carry out the purposes of the Plan;

(d)          select and adjust the membership in the Non‑Officer Group;

(e)          interpret and construe the provisions of the Plan and any award
agreement;

(f)           alter or adjust any provision that is expressly provided herein in
circumstances which they determine to warrant such alterations or adjustments;

(g)          subject to regulatory requirements, make exceptions to the Plan in
circumstances which they determine to warrant such exceptions;

(h)          make and implement decisions with respect to outstanding Notional
Shares that may become necessary or advisable upon a Change of Control or
another extraordinary corporate event (including, without limitation, changes in
the outstanding Common Stock or in the capital structure of the Issuer by reason
of any stock or extraordinary cash dividend, stock split, reverse stock split,
an extraordinary corporate transaction, such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization);

(i)           determine the duration and purpose of leaves of absences which may
be granted to a Participant without constituting termination of their employment
for purposes of the Plan (which periods shall be no shorter than the periods
generally applicable to employees under the employment policies of the Issuer or
its subsidiaries, as applicable);

(j)           impose certain conditions at the date of grant for any Notional
Shares, which would have to be met for a Participant to be entitled to redeem
Notional Shares granted, and to determine whether such conditions have been
satisfied;

(k)          accelerate the vesting and/or redemption of the Notional Shares
held in the Notional Share Account(s) of one or more Participants;

(l)           make amendments to the Plan in accordance with Section ‎11 hereof;
and

(m)         exercise discretion to make any and all other determinations which
they determine to be necessary or advisable for the administration of the Plan.

All decisions, determinations and interpretations of the Administrators
respecting the Plan shall be binding and conclusive on the Plan and the
Participants.  The Administrators’ decisions, determinations and





5

--------------------------------------------------------------------------------

 

 

 

interpretations under the Plan need not be uniform and may be made selectively
among persons who are eligible to receive, or actually receive, awards.  Without
limiting the generality of the foregoing, the Administrators shall be entitled
to make non-uniform and selective decisions, determinations, interpretations,
amendments and adjustments, and to enter into non-uniform and selective award
agreements.

4.            PARTICIPATION IN THE PLAN

(a)          Participation Right

No Person shall be entitled as of right to participate in the Plan, and the
decision as to who will have the opportunity to participate in the Plan and the
extent of such participation shall be made by the Administrators in the case of
the Officer Group, and by the CEO in the case of the Non‑Officer Group, in their
sole and absolute discretion.

(b)          Participation Agreement and Confirmation

Participation in the Plan by each Participant is conditional on the Participant
signing a Participation Agreement and Confirmation.

5.            GRANT OF NOTIONAL SHARES

(a)          Determination of Officer Awards by the Administrators

Based on the Administrators’ evaluation of the Issuer’s performance during the
prior fiscal year and taking into account such other factors as they deem
appropriate in determining the performance of Participants who are members of
the Officer Group, the Administrators shall approve a grant, with respect to
each Participant who is a member of the Officer Group, on each Financial
Statement Approval Date or such other time as may be determined by the
Administrators in their discretion, of a  number of Notional Shares (which
number may be zero) to be credited to the Notional Share Account of such
Participant.  The Administrators may also approve the crediting of Notional
Shares to the Notional Share Account of any Participant who is a member of the
Officer Group, as they may determine in their sole discretion from time to time.

(b)          Determination of Non-Officer Awards by the CEO

Following the Financial Statement Approval Date for a given fiscal year of the
Issuer, or at such other time as may be determined by the CEO, the CEO, in
consultation with the Issuer’s other senior officers, shall have the discretion,
subject to such parameters as set by the Administrators in their sole discretion
and to applicable law, to approve a grant, with respect to each Participant who
is a member of the Non‑Officer Group,  of a  number of Notional Shares (which
number may be zero) to be credited to the Notional Share Account of such
Participant.  The Administrators may also approve the crediting of Notional
Shares to the Notional Share Account of any Participant who is a member of the
Non-Officer Group, as they may determine in their sole discretion from time to
time.

(c)          Entitlement to Dividends on Notional Shares

For the sole purpose of minimizing dilution of the value of Notional Shares
resulting from the payment of dividends on Common Shares, each Notional Share
credited to a Participant’s Notional Share Account pursuant to Sections  ‎5(a)
and ‎5(b) hereof shall entitle such Participant to receive a dividend equivalent
equal to the amount of dividends paid per Common Share, if any, during the
period of time beginning on the date such Notional Share is credited through the
date such Notional Share is redeemed pursuant to Section ‎7 hereof.  Such amount
shall be credited to a Participant’s Notional Share Account in the form of
additional Notional Shares immediately following any dividend on the Common
Shares.  The number of Notional Shares to be credited for each dividend will be
equal to the amount of the dividend divided by the Market Price per Common Share
determined on the payment date for the dividend.  For the purposes of the Plan,
any references to a Participant’s Notional Shares for a specific period shall
include additional





6

--------------------------------------------------------------------------------

 

 

 

Notional Shares credited to such Participant’s Notional Share Account pursuant
to this Section ‎5(c).  For greater certainty, any Notional Shares credited to a
Participant’s Notional Share Account pursuant to this Section ‎5(c) shall be
subject to the same vesting, redemption and forfeiture as the underlying
Notional Shares in respect of which they were credited.

(d)          No Voting Rights

A Participant shall have no voting rights with respect to any Notional Shares
granted hereunder.

6.            VESTING OF NOTIONAL SHARES

(a)          Timing

Except as otherwise specified herein or as otherwise determined by the
Administrators, a Participant’s Notional Shares shall vest in respect of
one‑third of such Notional Shares on each of the first three anniversaries of
(i) the date such Notional Shares were awarded by the Administrators or the CEO,
as applicable,  or (ii) the vesting-reference date set forth in the
Participation Agreement and Confirmation with respect to such Notional Shares
(if any), in each case, subject to a Participant’s continued employment through
each such Vesting Date.

(b)          Termination of Employment — Death, Disability or Without Cause

If the employment of a Participant is terminated by the death of such
Participant, due to the Disability of such Participant or by the Issuer or a
subsidiary of the Issuer without Cause (whether or not in connection with or
following a Change of Control), all Notional Shares credited to such
Participant’s Notional Share Account shall vest or be deemed to have vested
effective the date immediately prior to the date of such Participant’s death,
termination due to Disability or termination without Cause and shall be settled
in accordance with Section ‎7 hereof as soon as practicable following such
Participant’s death, termination due to Disability or termination without Cause,
as determined by the Administrators in their sole discretion.

(c)          Termination of Employment — Retirement prior to a Change of Control

If the employment of a Participant is terminated prior to (or in the absence of)
a Change of Control due to Retirement of such Participant, all Notional Shares
credited to such Participant’s Notional Share Account shall vest on the
applicable Vesting Date(s) as if such Participant continued to be actively
employed until such Vesting Date(s).

(d)          Termination of Employment — Retirement or Resignation for Good
Reason following a Change of Control

If the employment of a Participant is terminated following a Change of Control
by such Participant (i) for Good Reason or (ii) due to Retirement,  all Notional
Shares credited to such Participant’s Notional Share Account shall vest or be
deemed to have vested effective the date immediately prior to the date of such
termination of such Participant’s employment and shall be settled in accordance
with Section ‎7 hereof as soon as practicable following such termination of such
Participant’s employment.

(e)          Acceleration Upon Certain Changes of Control

Upon the occurrence of a Change of Control, unless a Participant’s Notional
Shares either (i) continue to remain outstanding and the Common Shares continue
to be publicly traded on a national securities exchange or (ii) are replaced
with or converted into an Equivalent Award by the Continuing Entity, then all
Notional Shares credited to such Participant’s Notional Share Account shall vest
effective the date immediately prior to the consummation of such Change of
Control and shall be settled in accordance with Section ‎7 hereof immediately
upon or as soon as practicable following the consummation of such Change of
Control, as determined by the Administrators in their sole discretion, but no
later than the tenth Business Day following such Change of Control.





7

--------------------------------------------------------------------------------

 

 

 

(f)           Termination of Employment for Cause

If the employment of a Participant is terminated for Cause, such Participant
shall, unless otherwise expressly determined by the Administrators in writing,
immediately forfeit all rights, title and interest with respect to Notional
Shares credited to such Participants Notional Share Account on the date of such
Participant’s termination .  A Participant’s termination date shall be such
Participant’s last day at work and shall not include any period of statutory or
common law notice of termination of employment or any applicable period of
salary continuation following such Participant’s termination date for the
purposes of vesting or any other purpose under this Plan.

(g)          Termination of Employment — Other than Death, Disability,
Retirement, For Cause or Without Cause

If the employment of a Participant is terminated for any reason other than
death, Retirement, Disability, for Cause or without Cause, such Participant
shall, unless otherwise expressly determined by the Administrators in writing,
immediately forfeit all rights, title and interest with respect to Notional
Shares which have not vested on or prior to such Participant’s termination
date.  A Participant’s termination date shall be such Participant’s last day at
work and shall not include any period of statutory or common law notice of
termination of employment or any applicable period of salary continuation
following such Participant’s termination date for the purposes of vesting or any
other purpose under this Plan.

(h)          Termination of Employment — Employment Agreement

Notwithstanding any provision to the contrary herein (other than the last
sentence of this Section ‎6(h)), if a Participant has entered into an employment
agreement with the Issuer or any of its subsidiaries, all Notional Shares
credited to such Participant’s Notional Share Account shall vest subject to any
vesting provisions set forth in such employment agreement.  For certainty, to
the extent there is any conflict or inconsistency between the vesting provisions
set out in such Participant’s employment agreement and the vesting provisions
set out in this Plan, the vesting provisions of such Participant’s employment
agreement shall govern (other than the last sentence of this Section ‎6(h)). 
Notwithstanding the foregoing in the event of a Change of Control, such
Participant’s Notional Shares shall vest in accordance with Section ‎6(e)
hereof.

7.            REDEMPTION OF VESTED NOTIONAL SHARES

(a)          General

The Issuer shall, subject to Section ‎7(b) below, as soon as reasonably
practicable following the applicable Vesting Date (and in no event later than
the 60th day following the applicable Vesting Date), redeem the vested portion
of each Participant’s Notional Shares (including fractional Notional Shares) by:

(i)           making a lump-sum cash payment (net of any applicable
withholdings) to each Participant or the Participant’s legal representative, if
applicable, in respect of one‑third of the Notional Shares to be redeemed; and

(ii)          exchanging two‑thirds of the Notional Shares to be redeemed for
Common Shares pursuant to Section ‎7(e) below.

(b)          Payment of up to 100% Cash

Notwithstanding Section ‎7(a) above and Section ‎7(c) below, the Administrators
may in their sole discretion elect to cause the Issuer to redeem the vested
portion of any Participant’s Notional Shares (including fractional Notional
Shares) by making a lump-sum cash payment (net of any applicable withholdings)
to each such Participant or such Participant’s legal representative, if
applicable, in respect of 100% of the Notional Shares to be redeemed.





8

--------------------------------------------------------------------------------

 

 

 

(c)          Election for 100% of Common Shares

Notwithstanding Section ‎7(a) above and subject to Section ‎7(b) above, each
Participant that is a member of the Officer Group may, upon providing written
notice of such election at least 30 days prior to the date of such redemption,
elect to cause the Issuer to redeem vested Notional Shares for up to 100% Common
Shares.

(d)          Redemption Upon Certain Changes of Control

Notwithstanding Section ‎7(a),  Section ‎7(b) and Section ‎7(c) above, in
connection with the vesting of Notional Shares pursuant to Section ‎6(e) hereof
in connection with a Change of Control, the Administrators shall cause the
Issuer to redeem the vested portion of such Participant’s Notional Shares in
cash in accordance with the terms of Section ‎7(b) hereof.

(e)          Delivery of Common Shares on a Redemption

To satisfy its obligation, if any, to deliver Common Shares on a redemption of
vested Notional Shares, the Issuer shall, at its option, elect either:

(i)           to issue new Common Shares; or

(ii)          to acquire Common Shares on the TSX or NYSE.

(f)           No Fractional Common Shares

The Issuer shall not be required to issue or acquire fractional Common Shares
pursuant to Section ‎7(e) above.  If any fractional interest in a Common Share
would be deliverable pursuant to this Section ‎7,  the Issuer shall, in lieu of
delivering any certificate representing such fractional interest, make a cash
payment (net of any applicable withholdings) to the Participant of an amount
equal to the fractional interest which would have been issuable (or acquired)
multiplied by the Market Price per Common Share.

(g)          Effect of Redemption of Notional Shares

A Participant shall have no further rights respecting any Notional Share that
has been redeemed.

(h)          Calculation of Cash Payments

Lump-sum cash payments made under this Section ‎7 by the Issuer to a Participant
or a Participant’s legal representative, if applicable, in respect of Notional
Shares to be redeemed shall be calculated by multiplying the number of Notional
Shares to be redeemed by the Market Price per Common Share as of the Vesting
Date.

(i)           Section 409A

To the extent that the Plan is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended from time to time, and the treasury regulations
promulgated thereunder (“Section 409A”), the Plan shall be administered in
accordance with Section 409A.  In this regard, to the extent any provision of
the Plan is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A.  Further, if any amount payable hereunder is payable upon a
“separation from service” (within the meaning of Section 409A) to a Participant
who is then considered a “specified employee” (within the meaning of
Section 409A), then no such payment shall be made prior to the date that is the
earlier of (i) six months and one day after the Participant’s separation from
service, or (ii) the Participant’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A.





9

--------------------------------------------------------------------------------

 

 

 

8.            COMMON SHARES SUBJECT TO ISSUANCE UNDER THE PLAN

The aggregate number of Common Shares that may be issued under the Plan upon the
redemption of Notional Shares is 6,000,000 Common Shares, subject to increase or
decrease by reason of amalgamation, rights offerings, reclassifications,
consolidations or subdivisions, or as may otherwise be permitted by applicable
law and the TSX.

9.            INSIDER PARTICIPATION LIMIT

Except with the approval of the shareholders of the Issuer given by the
affirmative vote of a majority of the votes cast at a meeting of the
shareholders of the Issuer, excluding the votes attaching to Common Shares
beneficially owned by Insider Participants to whom Common Shares may be issued
pursuant to this Plan and their Associates, no Notional Shares shall be credited
to any Participant if such credit could result, at any time, in:

(a)          the number of Common Shares issuable to Insider Participants, at
any time under this Plan pursuant to the redemption of Notional Shares and any
other Common Share Compensation Arrangements, exceeding 10% of Common Shares
then issued and outstanding; or

(b)          the number of Common Shares issued to Insider Participants, within
any one‑year period, under this Plan pursuant to the redemption of Notional
Shares and any other Common Share Compensation Arrangements, exceeding 10% of
Common Shares then issued and outstanding.

In the event that the Issuer or any of its subsidiaries purchases Common Shares
for cancellation or if Common Shares are separated pursuant to their terms, the
Issuer shall be deemed to be in compliance with the foregoing maximum limits, if
immediately prior to such purchase, expiration, separation or other
extinguishment, the Issuer was in compliance with such limit.

10.          UNFUNDED PLAN

Unless otherwise determined by the Administrators, the Plan shall be
unfunded.  To the extent a Participant holds any rights by virtue of
participation in the Plan, such rights (unless otherwise determined by the
Administrators) shall be no greater than the rights of an unsecured general
creditor of the Issuer.

11.          AMENDMENT

(a)          The Administrators may amend the Plan or any grant of Notional
Shares at any time without the consent of Participants provided that such
amendment shall:

(i)           not operate to materially affect any rights already acquired by a
Participant under the Plan, including the vesting terms of any award previously
made under the Plan;

(ii)          be subject to any regulatory approvals including, where required,
the approval of the TSX; and

(iii)         not be subject to approval of the Issuer’s shareholders unless
such amendment involves:

(A)         any increase in the number of Common Shares reserved for issuance
under the Plan;

(B)         any reduction in the pricing of Notional Shares issuable under the
Plan or cancellation and reissue of entitlements under the Plan;

(C)         any amendment that extends the term of a grant beyond the period
contemplated in the Plan;

(D)         amendments to the Eligible Persons under the Plan that may permit
the introduction of non‑employee directors on a discretionary basis;





10

--------------------------------------------------------------------------------

 

 

 

(E)          an amendment which would permit Notional Shares granted under the
Plan to be transferable or assignable other than for normal estate settlement
purposes; or

(F)          an amendment to the plan amendment provisions contained in this
Section ‎11.

(b)          For greater certainty, any amendment to the Plan shall not affect
the rights already acquired by a Participant under a previous version of the
Plan, and any awards granted under a previous version of the Plan shall continue
to be governed by their terms and the terms of the Plan in place at the time of
their award.

(c)          Without amending the Plan, the Administrators may, with the consent
of the Participant, approve any variation in terms, including the acceleration
of the redemption of Notional Shares held in the Notional Share Accounts of
Participants which have not vested.

12.          OPERATION OF PLAN

The cost of the operation of the Plan shall be borne by the Issuer (or one of
its subsidiaries, as determined by the Administrator).

13.          NOTICES

All notices under the Plan shall be in writing and, if to the Issuer, shall be
delivered to the Issuer by first‑class post to its head office or, if to a
Participant, shall be delivered personally or sent by first-class post to the
Participant at the address which the Participant shall give for the purpose or,
failing any such address, to the Participant’s last known place of residence. 
If a notice is sent by post, service thereof shall be deemed to be effected by
properly addressing, prepaying and posting a letter containing the same to such
address and shall be deemed to be served 48 hours after such posting.

14.          WITHHOLDING

The Administrators may adopt and apply rules that will ensure that the Issuer,
its subsidiaries and any other Persons comply with all federal, provincial,
foreign, state or local laws relating to the withholding of tax or other levies
on employment compensation in relation to payments and distributions
contemplated in this Plan.  Such parties may withhold the minimum required tax
withholding obligation from amounts payable to a Participant, under the Plan or
otherwise, and shall have the absolute right to satisfy such minimum required
withholding obligation by retaining and selling, on behalf of the applicable
Participant, a number of Common Shares that would otherwise have been delivered
to a Participant upon a redemption having an aggregate fair market value (as of
the date of withholding) that would satisfy the minimum required withholding
amount due, or by accepting a sum sufficient from a Participant to indemnify the
Issuer, its subsidiaries and any other Persons for any liability to withhold
hereunder.

15.          SECURITIES LAW COMPLIANCE

The Issuer is not obligated to grant any Notional Shares, issue or deliver any
Common Shares or other securities, make any payments or take any other action
if, in the opinion of the Administrators, in their discretion, such action would
constitute a violation by a Participant or the Issuer of any provision of any
applicable statutory or regulatory enactment of any government or government
agency or the requirements of any stock exchange upon which the Common Shares
may then be listed.  No Notional Shares shall be granted under the Plan and no
Common Shares shall be issued or delivered upon the redemption of Notional
Shares unless and until the Issuer and/or the Participant have complied with all
applicable Canadian and U.S. securities laws, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction.

16.          PARTICIPATION IN THE PLAN; NO RIGHT OF EMPLOYMENT

The participation of any Participant in the Plan is entirely voluntary and not
obligatory and shall not be interpreted as conferring upon such Participant any
rights or privileges other than those rights and





11

--------------------------------------------------------------------------------

 

 

 

privileges expressly provided in the Plan or Participation Agreement and
Confirmation.  In particular, participation in the Plan does not constitute a
condition of employment or engagement, and neither participation in the Plan nor
any action under the Plan shall be construed so as to give any Participant a
right to continue as an officer or employee of the Issuer or any of its
subsidiaries or to continue to serve the Issuer or its subsidiaries in any
particular position.  The Plan does not provide any guarantee against any loss
which may result from fluctuations in the market value of the Common
Shares.  The Issuer does not assume responsibility for the income or other tax
consequences for the Participants and they are advised to consult with their own
tax advisors.

17.          INTERPRETATION

In this Plan, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

18.          TRANSFER; APPROVED LEAVE OF ABSENCE

For purposes of the Plan, no termination of employment by a Participant shall be
deemed to result from either (a) a transfer of employment to the Issuer from a
subsidiary thereof or from the Issuer to a subsidiary thereof, or from one such
subsidiary to another, or (b) an approved leave of absence for military service
or sickness, or for any other purpose approved by the Issuer, if the
Participant’s right to reemployment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Issuer otherwise so provides in writing, in either case, except to the
extent inconsistent with Section 409A.

19.          SUCCESSORS OF THE ISSUER

The obligations of the Issuer under the Plan shall be binding upon any successor
corporation or organization resulting from a merger, consolidation or other
reorganization of the Issuer, or upon any successor corporation or organization
succeeding to all or substantially all of the assets and business of the Issuer
and its subsidiaries, taken as a whole.

20.          NON‑TRANSFERABILITY

A Participant shall not be entitled to transfer, assign, charge, pledge or
hypothecate, or otherwise alienate, whether by operation of law or otherwise,
the Participant’s Notional Shares or any rights the Participant has in the Plan.

21.          TERMINATION

The Administrators may at any time terminate the Plan;  provided,  however, that
such termination shall not affect any rights of Participants in connection with
Notional Shares granted prior to the effective date of such termination.

22.          CHOICE OF LAWS

This Plan shall be governed by the laws of the State of Delaware.

23.          ADOPTION AND AMENDMENT AND RESTATEMENT OF THE PLAN

This Plan was originally adopted on the 10th day of May, 2006 and approved by
the Issuer’s shareholders on the 7th day of June, 2006.  The Plan has been
amended and restated on the 24th day of April, 2007, the 4th day of June, 2008,
the 29th day of January, 2010 (effective as of the 5th day of November, 2011)
and the 11th day of April, 2013, was further amended on the 20th day of June,
2014 and 20th day of June, 2017 and has been amended and restated on the 23rd
day of January, 2019 (effective as of the date of such amendment and
restatement).





12

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

SIXTH AMENDED AND RESTATED

LONG‑TERM INCENTIVE PLAN

FORM OF PARTICIPATION AGREEMENT AND CONFIRMATION

[Name of Employee] (“Participant”)

Pursuant to the Sixth Amended and Restated Long‑Term Incentive Plan (the “Plan”)
of Atlantic Power Corporation  (the “Issuer”) and in consideration of services
provided to the Issuer and/or any of its subsidiaries by the Participant, the
Issuer hereby grants to the Participant []  Notional Shares under the Plan.

Capitalized terms not defined in this agreement have the meanings given in the
Plan.

The Issuer and the Participant understand and agree that these Notional Shares
are subject to the terms and conditions of the Plan (as they exist on the date
hereof), all of which are incorporated into and form a part of this agreement.
 [The vesting-reference date for the Notional Shares granted pursuant to this
form is: [Month] [], 20[].]

DATED                     , 20      .

 

 

 

ATLANTIC POWER CORPORATION

 

 

Per:

 

 

Name:

 

Title:

 

 

I agree to the terms and conditions set out herein and confirm and acknowledge
that I have not been induced to enter into this agreement or acquire any
Notional Shares or any other interest in the Plan or the Issuer by expectation
of employment or continued employment with the Issuer or any of its
subsidiaries.

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Name (please print)

 

13

--------------------------------------------------------------------------------